Case: 4:20-cv-00804-JMB Doc. #: 154 Filed: 06/21/21 Page: 1 of 2 PageID #: 6708




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

LADY MAAKIA SMITH,                            )
                                              )
       Plaintiff,                             )
                                              )      Cause No.: 4:20-CV-00804-JMB
v.                                            )
                                              )      JURY TRIAL DEMANDED
PHELPS COUNTY SHERIFF’S                       )
DEPARTMENT, et al.                            )
                                              )
       Defendants.                            )


     DEFENDANT ADVANCED CORRECTIONAL HEALTHCARE’S MOTION FOR
                    PARTIAL SUMMARY JUDGMENT

       COMES NOW Defendant, Advanced Correctional Healthcare, by and through counsel,

pursuant to Rule 56 of Federal Rules of Civil Procedure and Local Rule 56.1, and states that

Plaintiff’s allegations against this Defendant are brought in Count I (Deliberate Indifference to

Serious Medical Need), Count III (Survival – Medical Negligence), and Count IV (Survival-

Negligent Infliction of Emotional Distress) and this Defendant moves this Court for Partial

Summary Judgment as to Counts II and IV of Plaintiff’s Third Amended Complaint. In support

of and pursuant to Rule 56, Defendant Advanced Correctional Healthcare files herewith its

Suggestions in Support of its Motion of Partial Summary Judgment, including Defendant’s

Statement of Uncontroverted Material Facts.

       WHEREFORE, for all of the above reasons set forth herein, as well as the reasons set

forth in its Statement of Uncontroverted Material Facts and Suggestions in Support, Defendant

Advanced Correctional Healthcare prays that this Honorable Court grant its Motion for Partial

Summary Judgment, to enter judgment in its favor on Counts II and IV of Plaintiff’s Third
Case: 4:20-cv-00804-JMB Doc. #: 154 Filed: 06/21/21 Page: 2 of 2 PageID #: 6709




Amended Complaint, for costs and expenses incurred, and for any other relief which this Court

deems just and proper.




                                            /s/ J. Thaddeus Eckenrode
                                            J. Thaddeus Eckenrode MO Bar No.: 31080
                                            ECKENRODE-MAUPIN, Attorneys at Law
                                            11477 Olde Cabin Rd., Ste. 110
                                            St. Louis, MO 63141
                                            (314) 726-6670 (Telephone)
                                            (314) 726-2106 (Fax)
                                            jte@eckenrode-law.com
                                            Attorney for Defendant Advanced Correctional
                                            Healthcare


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was
served via electronic mail on this 21st day of June, 2021 to the following:

Brandon Gutshall
Charles Eblen
Shook Hardy, LLP – Kansas City
2555 Grand Blvd, 19th Floor
Kansas City, MO 64108
Attorneys for Plaintiff

Brittany Briggs
Michael G. Berry
NEWMAN COMLEY, P.C.
601 Monroe Street, Ste. 301
P.O. Box 537
Jefferson City, MO 65101
Attorneys for Defendants Phelps County Sheriff’s Department, Phelps County Jail, Richard
Lisenbe, Kelly Ratcliff, Unknown Glenn, and Joe Taylor


                                                    /s/Joan Monninger
